IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,315-01


                  EX PARTE GAYLAND LAMONT EDWARDS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W10-55217-Y(A) IN CRIMINAL DISTRICT COURT NO. 7
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to sixty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Edwards v. State, No. 05-12-00218-CR (Tex. App.—Dallas Sept. 20, 2013) (not

designated for publication).

        Applicant contends, among other things, that trial counsel was ineffective. The trial court

entered a timely order designating issues and appointed April Smith to prepare findings of fact and
                                                                                                      2

conclusions of law. Before she prepared these, however, the District Clerk forwarded this

application to this Court. See TEX . R. APP . P. 73.4(b)(4).

       We remand this application so the trial court can complete its evidentiary investigation.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s ineffective assistance of trial counsel claims. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       After reviewing counsel’s response, the trial court shall make findings of fact and conclusions

of law as to whether counsel’s conduct was deficient and Applicant was prejudiced. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: June 24, 2015
Do not publish